internal_revenue_service number release date index number ----------------------- --------------------------- --------------------------- ------------- --------------------------------------- in re department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- ---------------------- telephone number --------------------- refer reply to cc pa apjp b02 plr-154189-04 date date ------------------------------------------------ ----------------------------------------- --------------------------------------------------- ---------------------------------------------- ---------------------------------- date of death ------------------------- date of death ------------------------- ------- --------- ------------------------- -------------------------- legend decedent date date date state x state y state z decedent’s spouse ----------------------------- a b_trust property property --------------------- ---------------- ---------- --------------------------------- ------------------------------------ ---------------------------------------- -------------------------------------------- ----------------- -------------------- ----------------------- -------------------------------- ------------------------------------ -------------------------------------- ------------------------------------------ ---------------------------------------------------- ------------------------------------------------------------------- -------------------------------------------------------------------------- property property property property property property partnership partnership corporation proprietorship dear ----------------- this letter is in response to your request for a private_letter_ruling dated date and supplemental correspondence dated date and date concerning whether decedent’s interests in certain real_estate qualify as an interest_in_a_closely_held_business for the purposes of sec_6166 of the internal_revenue_code code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts decedent died on date a resident of state x decedent’s spouse died on date also a resident of state x at the date of death decedent owned numerous closely- held businesses decedent was a ---- general_partner in partnership ---- individually and ---- through corporation his wholly owned s_corporation decedent was also a ---------limited partner in partnership which operates property property was contributed to partnership on date and is located in state y property consists of an hole golf course constructed on acres clubhouse building maintenance shop a cart storage building and other related improvements decedent and other investors developed property property was contributed to partnership in date partnership leases property to corporation which operates and manages property which is located in state y decedent was a general_partner ---- individually and ---- through corporation and a -----------limited partner -----------individually and --------through corporation of partnership property consists of a hole golf course constructed on acres a station driving range practice area putting greens a clubhouse with pro shop restaurant a maintenance facility cart storage building and miscellaneous storage buildings decedent owned property and operated it as a sole_proprietorship property is managed by corporation property which is located in state z consists of an hole course constructed on acres driving range clubhouse maintenance shop cart storage building and miscellaneous storage buildings as stated above propertie sec_1 and were all operated and managed by corporation an s_corporation -------- owned by decedent decedent’s activities related to propertie sec_1 and included the hiring and firing of all key employees setting compensation attending monthly meetings to inspect the properties meeting with staff customers contractors and making purchasing maintenance and capital improvement decisions decedent also personally reviewed daily operations reports for two to three hours per day and was consulted on all non-routine decisions property consisting of several improved lots and vacant land adjacent to property is wholly owned as a sole_proprietorship by decedent for future development due to regulatory delays because of environmental studies this property has not been developed property consisting of agricultural land adjacent to property is owned by partnership property was down-zoned before development could proceed property consists of two office buildings in state y which currently has tenants property consists of an office building also in state y which currently ha sec_15 tenants properties and were jointly owned by decedent and another individual decedent employed property management companies to provide janitorial services trash removal landscaping and repairs and maintenance for properties and decedent paid utilities real_property_taxes and insurance which were recovered from tenants through common area maintenance charges the property management companies decedent’s agents were required to obtain approval from decedent for all non-routine matters and reported to him directly regarding every aspect of the maintenance of the properties decedent made frequent trips to state y to meet with the on-site property managers inspect the properties and make all major maintenance and capital improvement decisions property consists of four retail buildings in state y which currently has tenants decedent employed a property management company to provide janitorial services trash removal landscaping and repairs and maintenance for property decedent owned property wholly decedent paid utilities real_property_taxes and insurance which were recovered from tenants through common area maintenance charges decedent personally approved all capital expenditures and tenant improvements related to property and reviewed financial reports on a regular basis decedent was also responsible for review approval and execution of all tenant leases decedent also owned and operated proprietorship as a sole_proprietorship to oversee manage develop and provide services to all properties decedent required the property managers to consult with him almost daily and required his direct approval for most decisions decedent’s son a worked with decedent for the twenty years preceding his death when decedent’s health began deteriorating decedent relied on a and b a co-trustee of the trust to handle the day-to-day activities of managing decedent’s various investments although decedent relied on a and b in the two years preceding his death decedent retained ultimate control_over major decisions and met with a and b on a regular basis up until his death decedent kept in contact with a b and other employees by telephone and fax on an almost daily basis as of the date of this ruling a and b continue to operate the businesses in the same manner by which decedent operated his businesses under the terms of decedent’s testamentary instruments a marital trust was established for the benefit of decedent’s spouse the decedent’s estate may choose to fund the marital trust with closely_held_business assets owned by the decedent at the time of his death rulings requested on the basis of the above facts and representations the following rulings have been requested whether decedent’s interests in propertie sec_1 and partnership partnership corporation and proprietorship qualify as an interest_in_a_closely_held_business for purposes of sec_6166 if decedent’s closely_held_business assets are used to fund the marital trust and a qualified_terminable_interest_property election is made whether upon decedent spouse's death those interests qualify as closely_held_business assets for purposes of sec_6166 relevant authorities the tax reform act of created a new sec_6166 of the code and redesignated the former section as sec_6166a pub_l_no a the economic_recovery_tax_act_of_1981 repealed sec_6166a and amended sec_6166 so that it would apply in most cases that were previously governed by sec_6166a pub_l_no sec_422 neither the economic_recovery_tax_act_of_1981 nor its legislative_history indicate any intent on the part of congress that an interest that constitutes an interest_in_a_closely_held_business under sec_6166a would not qualify under sec_6166 as a result the regulations under sec_6166a are applicable to this ruling_request to the extent that those regulations are not inconsistent with the language of sec_6166 sec_6166 of the code permits an executor to elect to pay part or all of the estate_tax in two or more but not exceeding ten equal installments if a decedent was a citizen or resident_of_the_united_states on the date of death and the value of an interest_in_a_closely_held_business that is included in a decedent’s gross_estate exceed sec_35 percent of the adjusted_gross_estate sec_6166 defines the term_interest in a closely_held_business to mean an interest as a proprietor in a trade_or_business carried on as a proprietorship an interest as a partner in a partnership carrying_on_a_trade_or_business if-- i percent or more of the total capital interest in such partnership is included in determining the gross_estate of the decedent or ii such partnership had or fewer partners or stock in a corporation carrying_on_a_trade_or_business if-- i percent or more in value of the voting_stock of such corporation is included in determining the gross_estate of the decedent or ii such corporation had or fewer shareholders sec_6166 the determination under sec_6166 shall be made as of the time immediately before the decedent’s death sec_6166 under sec_6166 for purposes of sec_6166 and determining the closely_held_business_amount the value of an interest_in_a_closely_held_business does plr-154189-04 not include the value of that portion of the interest that is attributable to passive_assets held by the business the term passive_asset is defined in sec_6166 as any asset other than an asset used in carrying_on_a_trade_or_business sec_6166 provides that interests in two or more closely held businesses with respect to each of which there is included in determining the value of the decedent’s gross_estate of percent or more of the total value of each such business shall be treated as an interest in a single closely_held_business sec_20_6166a-2 of the estate_tax regulations provides that in order for the interest on a partnership or the stock of a corporation to qualify as an interest_in_a_closely_held_business it is necessary that the partnership or the corporation be engaged in carrying_on_a_trade_or_business at the time of decedent’s death for interests in a partnership or stock in a corporation carrying_on_a_trade_or_business however it is not necessary that all assets of the partnership or corporation be used in carrying on the trade_or_business sec_20_6166a-2 sec_20_6166a-2 of the estate_tax regulations provides that in the case of a trade_or_business carried on as a proprietorship the interest in the closely_held_business includes only those assets of the decedent that were actually utilized by him in a trade_or_business revrul_75_365 1975_2_cb_471 considered a situation where a decedent individually maintained a fully equipped business office to collect rental payments on commercial and farm rental properties receive payments on notes receivable negotiate leases make occasional loans and direct the maintenance of the properties by contract the ruling holds that the decedent was merely an owner managing investment_assets to obtain the income ordinarily expected from them rather than conducting a business therefore the commercial and farm rental properties and notes receivable included in the decedent s gross_estate did not constitute an interest_in_a_closely_held_business for purposes of sec_6166 revrul_75_366 1975_2_cb_472 involved a decedent who paid percent of the expenses received percent of the crops and actively participated in important management decisions of a tenant farm included in the decedent s gross_estate the decedent made almost daily visits to inspect and discuss operations and occasionally delivered supplies to the tenants the ruling holds that farming under these circumstances is a productive enterprise like a manufacturing enterprise distinguishable from management of investment_assets therefore the decedent s farm asset constitutes an interest_in_a_closely_held_business revrul_75_367 1975_2_cb_472 holds that a decedent s ownership of percent of the stock of an electing small_business_corporation that built homes on land owned and developed by the decedent and a business office and warehouse used by the corporation and the decedent constituted an interest_in_a_closely_held_business the plr-154189-04 ruling holds however that eight homes built by the corporation that decedent owned and rented collected rents made the mortgage payments and made necessary repairs and maintenance was not an interest_in_a_closely_held_business because the decedent s interest in such homes merely represented an investment sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states under sec_2056 for purposes of sec_2001 the value of the taxable_estate is determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that if the interest in property passing to the surviving_spouse is a terminable_interest the interest will not qualify for the marital_deduction a terminable_interest is one where on the lapse of time on the occurrence of a contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides an exception to the nondeductible terminable_interest_rule in the case of qualified_terminable_interest_property under sec_2056 qualified_terminable_interest_property is property a which passes from the decedent b in which the surviving_spouse has a qualifying_income_interest_for_life and c to which an election applies under sec_2056 generally the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during the spouse’s lifetime under sec_2056 the election is to be made by the executor on the estate_tax_return the election once made is irrevocable sec_2044 and b generally provide that on the death of the surviving_spouse the surviving spouse’s gross_estate includes the value of any property subject_to a qualified_terminable_interest_property election for which a marital_deduction was allowed under sec_2056 analysis sec_6166 was enacted to permit the deferral of the federal estate_tax where in order to pay the tax at one time it would be necessary to sell assets used in a going business and thereby disrupt or destroy the business_enterprise this section was plr-154189-04 intended to permit deferral of tax on income rather than income solely from the ownership of a property sec_6166 was intended to apply only with respect to a business such as manufacturing mercantile or service enterprise as distinguished from management of investment_assets as rev ruls and suggest the level of the activity is the factor that distinguishes a trade_or_business under sec_6166 from the act of merely managing rental property to obtain the rents ordinarily expected in the course of business in determining the level of activity carried on by a proprietorship partnership or corporation the activities of agents and employees are taken into account under the facts presented partnership and partnership had less than partners and corporation had less than shareholders therefore decedent's interests in partnership and partnership and corporation sec_1 will constitute interests in a closely_held_business if the partnership and the corporation were engaged in a trade_or_business similarly properties directly owned by decedent as a sole_proprietor will constitute interests in a closely_held_business if decedent was engaged in a trade_or_business with respect to such properties decedent’s interest in partnership sec_1 and and propertie sec_1 and decedent’s level of activity in connection with propertie sec_1 and determines whether the properties are part of a trade_or_business for purposes of sec_6166 the activities with respect to the properties by decedent and his agents went beyond the typical activities associated with merely managing investment_assets such as collecting rents making mortgage payments and making necessary repairs with respect to the day-to-day management of these properties decedent kept in almost daily contact with his employees decedent met with staff made purchasing maintenance and capital improvement decisions and reviewed daily operations reports thus decedent as assisted by his employees and agents operated propertie sec_1 and as active businesses accordingly decedent’s interests in partnership sec_1 and which own propertie sec_1 and respectively are interests in a closely_held_business however for purposes of determining the value of an interest_in_a_closely_held_business under sec_6166 the value of any passive_assets of partnership sec_1 or should not be included further decedent was engaged in a trade_or_business as a sole_proprietor carrying on a proprietorship with respect to property decedent’s interest in propertie sec_4 and at the time of decedent’s death there were no active plans to develop propertie sec_4 and due to environmental and zoning issues because these properties could not be developed they must have been held as passive_assets accordingly decedent’s interests in property directly owned by decedent and property attributable to plr-154189-04 partnership are not included in determining the closely_held_business_amount for purposes of sec_6166 decedent’s interest in properties and although decedent hired property management companies to manage the day-to-day operations of properties and this factor does not necessarily weigh against a determination that an active trade_or_business exists because the activities of an agent can be attributable to a decedent the property management companies consulted decedent for non-routine decisions who made frequent on-site trips and handled leases a sufficient portion of the activities of decedent a his agents and his employees were devoted to the performance of substantial other services for properties and decedent’s control_over the activities of a his agents and his employees was such that the activities of a his agents and his employees are attributable to decedent thus decedent’s activities went beyond those of an owner managing investment_assets to obtain the rents ordinarily expected from them and his interest in these properties is included in determining the closely_held_business_amount for purposes of sec_6166 decedent’s interest in proprietorship and corporation decedent’s level of activity in connection with partnership sec_1 and and propertie sec_1 and as assisted by a and b in the years immediately preceding his death was greater than the level of activity of the decedent described in revrul_75_365 while decedent’s activities in part included those associated with merely managing investment_assets decedent actively participated in the management and operation of these properties either through proprietorship corporation or through his contact with his agents consequently decedent is a proprietor in a trade_or_business carried on as a proprietorship with respect to proprietorship because of corporation 1’s stock is included in determining decedent’s gross_estate decedent’s interest in corporation is an interest_in_a_closely_held_business under sec_6166 under sec_6166 decedent’s interests in propertie sec_3 and partnership sec_1 and proprietorship and corporation are treated as interests in a single closely_held_business this is also consistent with the fact these interests were treated as a single integrated business during decedent’s lifetime decedent’s spouse’s interests if the decedent’s executor makes a qualified_terminable_interest_property election with respect to property passing to the marital trust and decedent’s spouse is granted a qualifying_income_interest_for_life in the marital property then the decedent’s estate will be allowed a marital_deduction for the value of the property funding the trust upon decedent spouse’s death the value of the marital trust corpus determined as of date will be includible in her gross_estate pursuant to sec_2044 plr-154189-04 a determination as to whether an interest_in_a_closely_held_business exists is to be made at the time immediately preceding a decedent’s death therefore if the assets included in the decedent’s estate qualify as an interest_in_a_closely_held_business they retain the same character when distributed to the decedent’s spouse if decedent was actively engaged in a trade_or_business with respect to certain assets operated by decedent his employees or agents the assets are to decedent’s spouse what they were to decedent so long as there is not a material_change in form or operation of those assets after decedent’s death a and b continued to operate decedent’s assets as an active trade_or_business for the benefit of decedent’s spouse up until her death and the assets retain their character as an active trade_or_business thus the estate_tax attributable to the closely_held_business assets held in the marital trust that are includable in decedent spouse’s gross_estate under sec_2044 can be paid in installments under sec_6166 provided the other requirements for qualification under sec_6166 are met conclusions based on the facts and information submitted and the representations set forth above we rule as requested with respect to the following decedent’s interest as a sole_proprietor with respect to propertie sec_3 and and proprietorship qualifies as an interest_in_a_closely_held_business within the meaning of sec_6166 but decedent’s interests in propertie sec_4 and do not qualify decedent’s interest as a partner in partnership sec_1 and qualifies as an interest_in_a_closely_held_business within the meaning of sec_6166 decedent’s stock in corporation constitutes an interest_in_a_closely_held_business within the meaning of sec_6166 decedent spouse's closely_held_business assets funded from the marital trust and for which a qualified_terminable_interest_property election was made with respect to decedent's_estate will qualify for purposes of sec_6166 provided all other requirements are met accordingly provided the other requirements of sec_6166 are met the federal estate_tax attributable to decedent’s interest in the closely_held_business may be paid in installments under sec_6166 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to decedent’s federal estate_tax_return plr-154189-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer if you have questions please contact --------------------- sincerely assistant chief_counsel administrative provisions judicial practice by blaise g dusenberry special counsel administrative provisions judicial practice procedure administration enclosures copy of letter copy for sec_6110 purposes cc
